Citation Nr: 1602639	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  14-06 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent from July 17, 1995, to May 9, 2004, and in excess of 30 percent from September 1, 2004 to February 14, 2013, for coronary artery disease and ischemic heart disease, status post myocardial infarction and coronary artery bypass graft with scars.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU), due to service-connected coronary artery disease and ischemic heart disease, status post myocardial infarction and coronary artery bypass graft with scars.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to March 1978. 

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska. 

The Veteran testified before the undersigned at a Board videoconference hearing in August 2015.  A transcript of the proceeding is of record. 

The Veteran also raised a claim of entitlement to a TDIU due to his service-connected coronary artery disease and ischemic heart disease, status post myocardial infarction and coronary artery bypass graft with scars.  See December 2010 and February 2014 Veteran statements and August 2015 hearing transcript.  According to VA General Counsel, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities which are the subject of the increased rating claim.  See VAOGCPREC 6-96.  Since the TDIU allegation in this case is based solely on the heart disorder on appeal, the Board also has jurisdiction over the TDIU claim.

The record before the Board consists of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System.

REMAND

Additional evidentiary development is required prior to the Board's adjudication of the claims at issue.

RO Hearing

In February 2014, the Veteran submitted a VA Form 9 and accompanying statement in which she requested both RO and Board hearings.  The Veteran was afforded his hearing before the Board, but there is no indication in the record that the Veteran was provided his hearing before the RO, or that he withdrew this aspect of his hearing request.  Inasmuch as RO hearings are scheduled by the RO, this case must be returned to the RO to arrange for the requested hearing if it is still desired.

Extra-schedular Consideration

The Veteran's heart disability is rated in stages throughout the pendency of this appeal.  The disability is rated as 60 percent disabling from July 17, 1995, to May 9, 2004, and 30 percent from September 1, 2004 to February 14, 2013.  From May 10, 2004 to August 31, 2004, and since February 15, 2013, a 100 percent rating is assigned.  The Veteran contends that a 100 percent rating is warranted for his heart disability for the periods during which the 60 and 30 percent ratings are assigned.  At the time of his Board hearing, he recognized the particular nature of the diagnostic criteria, but argued that his disability picture throughout the pendency of the claim has been severe enough to warrant a 100 percent rating.  The Veteran specifically argued that the disability picture is unusual and not necessarily contemplated by the rating criteria under which his disability rating is assigned.  In a February 2014 statement, the Veteran described his heart condition as rare and unusually severe despite the findings within diagnostic reports.  For this reason, the Veteran stated that the seriousness of his disability "doesn't quite fit into the normal rating scenarios."  The Veteran's symptoms were described as including fatigue, shortness of breath, angina with or without exertion, a sense of dread, aching jaws and neck, headaches and muscle aches.  He also reported passing out during stress tests and being unable to complete them.

Disability ratings are based as far as practicable, upon the average impairment of earning capacity.  In exceptional cases where the schedular evaluations are found to be inadequate, an extra-schedular evaluation may be assigned commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015). 

The Board does not currently have jurisdiction to authorize an extra-schedular rating in the first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996); Cf. 66 Fed. Reg. 49, 886 (Oct. 1, 2001) (final rule proposal to authorize the Board to assign an extraschedular rating).  It may, however, determine that a particular case warrants referral to the Director of Compensation Service for extra-schedular consideration under 38 C.F.R. § 3.321(b).  This case does.  The Veteran's disability is rated under 38 C.F.R. § 4.104, Diagnostic Code 7005-7017.  During the pendency of this claim, the criteria for DCs 7005 and 7017 were revised effective from January 12, 1998.  Both the old and the new rating criteria have specific requirements for the 100 percent rating sought by the Veteran.  He reports, however, that throughout the pendency of the claim, his disability picture is more complex than contemplated by the rating criteria.  The medical records indeed confirm the seriousness of his disability during both rating stages at issue.  Moreover, the Veteran reported that he required a "sheltered" work environment ever since 1995 and up to his forced retirement in approximately 2012.  Thus, there is a suggestion that the heart disability had a significant impact on the Veteran's employment.  The RO, however, has not considered this claim on an extra-schedular basis.  Thus, the Board determines that remand for consideration of the issue on an extra-schedular basis under the provisions of 38 C.F.R. § 3.321(b)(1) is warranted, to include referral to the Director of Compensation Service. 

TDIU

As noted in the Introduction, above, the claim of whether a TDIU is warranted due to the disability at issue is also before the Board.  The RO indeed recognized that the evidence raised the matter of whether a TDIU is warranted.  An April 2011 deferred rating decision referenced the Veteran's December 2010 statement, wherein he discussed his ability to work being affected by his heart disorder.  There does not appear, however, to have been any development of the TDIU aspect of this claim.  On remand, such development should take place.

Records

On remand, the RO should also obtain and associate with the record ongoing VA and/or private treatment records related to the claimed disability.  

Accordingly, the case is REMANDED to the RO for the following actions:

1.  Schedule the Veteran for a hearing before the RO, if such hearing remains desired.

2.  Provide the Veteran appropriate notice with respect to the TDIU claim.  In addition, he should be provided and requested to complete and return the appropriate form to claim entitlement to a TDIU. 

3.  Obtain outstanding VA and/or private treatment records related to the Veteran's claimed disability.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

4.  The RO should also undertake any other development it determines to be warranted.
 
5.  Then, the RO should forward the claim for a rating in excess of 60 percent from July 17, 1995, to May 9, 2004, and in excess of 30 percent from September 1, 2004 to February 14, 2013, for coronary artery disease and ischemic heart disease, status post myocardial infarction and coronary artery bypass graft with scars, to the Director of the VA Compensation Service for extra-schedular consideration.

6.  Then, the RO should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




